DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
Art Unit- Location
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
	Response to Amendment
This Action is in response to Applicant’s amendment filed on 10/20/2020. Claims 25-37 and 39-44 are still pending in the present application.  This Action is made FINAL.
Response to Arguments
Applicant's arguments with respect to claims 25-37 and 39-44 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
Claims 25-37 and 39-44 are rejected under 35 U.S.C. 103(a) as being un-patentable over Karagouz Patent Application No.:( US 2011/0046881 A1) hereinafter referred as  Karagouz, in view of Lee et al   US Patent Application No.:( US 2011/0071757 A1) hereinafter referred as Lee, in further view of Plippo et al   US Patent Application No.:( US 2013/0201214 A1) hereinafter referred as Plippo.
For claim 25, Karaoguz teaches a computer-implemented method for sharing location information, the method comprising:
 obtaining a current geographic location associated with a first user of a first computing device (step 130 Fig. 1) (paragraph [0022], lines 1-5); 
providing for display, at the first computing device, a selectable list comprising one or more points of interest proximate to the current geographic location of the first user(step 200 Fig. 2)(paragraph [0024], lines 5-9);
 receiving, from the first computing device, user input indicative of a selection of at least one of the one or more points of interest (paragraphs [0049]-[0050], lines 5-9). However, Karagouz disclose all the subject matter of the claimed invention with the exemption of the automatically performing a search to retrieve supplemental details about the current geographic location; providing for display, at the first computing device, an interactive map comprising a representation of the current geographic location of the first user  and supplemental details about the current geographic location; the providing for display, at the first computing device, a selectable list comprising one or more second users ; receiving, from the first computing device, user input indicative of a selection of at least one of the one or more second users; and in response to the selection of the at least one of the one or more points of interest and selection of the at least one of the one or more second users, communicating, to one or more second computing devices associated with the at least one of the one or more second users, data indicative of the at least one of the one or more points of interest as recited in claim 25.
Lee from the same or analogous art teaches the automatically performing a search to retrieve supplemental details about the current geographic location (fig. 6B) (paragraph [0066], lines;
providing for display, at the first computing device, an interactive map comprising a representation of the current geographic location of the first user (paragraph [0009], lines 1-4) and (paragraph [0041], lines 1-7) and supplemental details about the current geographic location (paragraph [0041], lines 7-17). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the automatically performing a search to retrieve supplemental details about the current geographic location; providing for display, at the first computing device, an interactive map comprising a representation of the current geographic location of the first user  and supplemental details about the current geographic location as taught by Lee into the digital data transmitting and receiving apparatus for a emergencies in a data digital communication device of Karagouz.   
The automatically performing a search to retrieve supplemental details about the current geographic location; providing for display, at the first computing device, an interactive map comprising a representation of the current geographic location of the first user  and supplemental details about the current geographic location can be modify/implemented by combining the automatically performing a search to retrieve supplemental details about the current geographic location; providing for display, at the first computing device, an interactive map comprising a representation of the current geographic location of the first user  and supplemental details about the current geographic location  with the device. This process is implemented as a hardware solution or as firmware solutions of Lee into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Karagouz. As disclosed in Lee, the motivation for the combination would be to use the automatic search perform including the supplemental data details about the POI  becoming the method/device more efficient and reliable  for a better and accurate supplemental information.  However, Karagouz and Lee disclose all the subject matter of the claimed invention with the exemption of the providing for display, at the first computing device, a selectable list comprising one or more second users ; receiving, from the first computing device, user input indicative of a selection of at least one of the one or more second users; and in response to the selection of the at least one of the one or more points of interest and selection of the at least one of the one or more second users, communicating, to one or more second 25.
Plippo from the same or analogous art teaches the providing for display, at the first computing device, a selectable list comprising one or more second users (Paragraph [0004], lines 1-4); receiving, from the first computing device, user input indicative of a selection of at least one of the one or more second users(Paragraph [0004], lines 4-6); and in response to the selection of the at least one of the one or more points of interest(Paragraph [0035], lines 14-22) and selection of the at least one of the one or more second users, communicating, to one or more second computing devices associated with the at least one of the one or more second users, data indicative of the at least one of the one or more points of interest (Paragraph [0032], lines 1-9) and (Paragraph [0037], lines 1-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the providing for display, at the first computing device, a selectable list comprising one or more second users; receiving, from the first computing device, user input indicative of a selection of at least one of the one or more second users; and in response to the selection of the at least one of the one or more points of interest and selection of the at least one of the one or more second users, communicating, to one or more second computing devices associated with the at least one of the one or more second users, data indicative of the at least one of the one or more points of interest as taught by Plippo into the digital data transmitting and receiving apparatus for a emergencies in a data digital communication device of Karagouz.   
The providing for display, at the first computing device, a selectable list comprising one or more second users; receiving, from the first computing device, user input indicative of a selection of at least one of the one or more second users; and in response to the selection of the at least one of the one or more points of interest and selection of the at least one of the one or more second users, communicating, to one or more second computing devices associated with the at least one of the one or more second users, data indicative of the at least one of the one or more points of interest can be modify/implemented by combining the providing for display, at the first computing device, a selectable list comprising one or more second users; receiving, from the first computing device, user input indicative of a selection of at least one of the one or more second users; and in response to the selection of the at least one of the one or more points of interest and selection of the at least one of the one or more second users, communicating, to one or more second computing devices associated with the at least one of the one or more second users, data indicative of the at least one of the one or more points of interest with the device. This process is implemented as a Plippo into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Karagouz.  As disclosed in Plippo, the motivation for the combination would be to use the displaying the point of interest that will help the user to locate the POI more accurately becoming the method/device more efficient and reliable for a better and accurate information transmission. 
For claim 26, Karaoguz teaches the computer-implemented method, further comprising: hosting a social network comprising one or more message boards for sending (paragraph [0047], lines 1-11) and receiving electronic messages between the first computing device and the one or more second computing devices(paragraph [0049], lines 1-7).  
For claim 27, Karaoguz teaches the computer-implemented method, wherein the first user of the first computing device is a subscribed user of the social network (paragraph [0141], lines 1-9).  
For claim 28, Karaoguz teaches the computer-implemented method, wherein each of the one or more second computing devices are associated with at least one of the one or more second users; and subscribed to the social network(paragraph [0141], lines 9-24).
For claim 29, Karaoguz teaches the computer-implemented method, further comprising: receiving a request for location information from at least one of the one or more second computing devices (paragraph [0049]-[0050]).  
For claim 30, Karaoguz teaches the computer-implemented method, wherein the request for location information comprises a request for the current geographic location associated with the first user of the first computing device (paragraph [0068], lines 1-8) and (paragraph [0100], lines 1-7). 
For claim 31, Karaoguz teaches the  computer-implemented method, further comprising: generating a user interface comprising the interactive map and the representation of the current geographic location of the first user within the interactive map(paragraph [0083], lines 1-17) and (paragraph [0105], lines 1-8); and providing for display, at the first computing device, the user interface(paragraph [0107], lines 1-10).  
For claim 32, Karaoguz teaches the computer-implemented method, wherein the interactive map comprises a representation of a current geographic location associated with at least one of the one or more second devices (paragraph [0112], lines1-10). 
Karaoguz teaches the computer-implemented method, wherein the interactive map comprises a representation of a current geographic position associated with a group comprising one or more of the one or more second devices (paragraph [0112], lines 10-15). 
For claim 34, Karaoguz teaches the computer-implemented method, wherein obtaining the current geographic location associated with the first user of the first computing device comprises: obtaining, from the first computing device, global positioning system data (paragraph [0035], lines 1-14); and determining the current geographic location associated with the first user based, at least in part, on the global positioning system data (paragraph [0155], lines 1-5).  
For claim 35, Karaoguz teaches a computing system comprising: 
one or more processors (630 fig. 6); and Page 4 of 7
a memory storing instructions that when executed by the one or more processors cause the system (600 and 650 fig. 6) to perform operations comprising: 
obtaining a current geographic location associated with a first user of a first computing device (step 130 Fig. 1) (paragraph [0022], lines 1-5);
providing for display, at the first computing device, a selectable list comprising one or more points of interest proximate to the current geographic location of the first user(step 200 Fig. 2)(paragraph [0024], lines 5-9); 
receiving, from the first computing device, user input indicative of a selection of at least one of the one or more points of interest (paragraphs [0049]-[0050], lines 5-9). Karagouz disclose all the subject matter of the claimed invention with the exemption of the automatically performing a search to retrieve supplemental details about the current geographic location; providing for display, at the first computing device, an interactive map comprising a representation of the current geographic location of the first user  and supplemental details about the current geographic location; the providing for display, at the first computing device, a selectable list comprising one or more second users ; receiving, from the first computing device, user input indicative of a selection of at least one of the one or more second users; and in response to the selection of the at least one of the one or more points of interest and selection of the at least one of the one or more second users, communicating, to one or more second computing devices associated with the at least one of the one or more second users, data indicative of the at least one of the one or more points of interest as recited in claim 35.
Lee from the same or analogous art teaches the automatically performing a search to retrieve supplemental details about the current geographic location (fig. 6B) (paragraph [0066], lines;
providing for display, at the first computing device, an interactive map comprising a representation of the current geographic location of the first user (paragraph [0009], lines 1-4) and (paragraph [0041], lines 1-7) and supplemental details about the current geographic location (paragraph [0041], lines 7-17). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the automatically performing a search to retrieve supplemental details about the current geographic location; providing for display, at the first computing device, an interactive map comprising a representation of the current geographic location of the first user  and supplemental details about the current geographic location as taught by Lee into the digital data transmitting and receiving apparatus for a emergencies in a data digital communication device of Karagouz.   
The automatically performing a search to retrieve supplemental details about the current geographic location; providing for display, at the first computing device, an interactive map comprising a representation of the current geographic location of the first user  and supplemental details about the current geographic location can be modify/implemented by combining the automatically performing a search to retrieve supplemental details about the current geographic location; providing for display, at the first computing device, an interactive map comprising a representation of the current geographic location of the first user  and supplemental details about the current geographic location  with the device. This process is implemented as a hardware solution or as firmware solutions of Lee into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Karagouz. As disclosed in Lee, the motivation for the combination would be to use the automatic search perform including the supplemental data details about the POI  becoming the method/device more efficient and reliable  for a better and accurate supplemental information. However, Karagouz disclose all the subject matter of the claimed invention with the exemption of the providing for display, at the first computing device, a selectable list comprising one or more second users ; receiving, from the first computing device, user input indicative of a selection of at least one of the one or more second users; and in response to the selection of the at least one of the one or more points of interest and selection of the at least one of the one or more second users, communicating, to one or more second 35.
Plippo from the same or analogous art teaches the providing for display, at the first computing device, a selectable list comprising one or more second users (Paragraph [0004], lines 1-4); receiving, from the first computing device, user input indicative of a selection of at least one of the one or more second users(Paragraph [0004], lines 4-6); and in response to the selection of the at least one of the one or more points of interest(Paragraph [0035], lines 14-22) and selection of the at least one of the one or more second users, communicating, to one or more second computing devices associated with the at least one of the one or more second users, data indicative of the at least one of the one or more points of interest (Paragraph [0032], lines 1-9) and (Paragraph [0037], lines 1-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the providing for display, at the first computing device, a selectable list comprising one or more second users; receiving, from the first computing device, user input indicative of a selection of at least one of the one or more second users; and in response to the selection of the at least one of the one or more points of interest and selection of the at least one of the one or more second users, communicating, to one or more second computing devices associated with the at least one of the one or more second users, data indicative of the at least one of the one or more points of interest as taught by Plippo into the digital data transmitting and receiving apparatus for a emergencies in a data digital communication device of Karagouz.   
The providing for display, at the first computing device, a selectable list comprising one or more second users; receiving, from the first computing device, user input indicative of a selection of at least one of the one or more second users; and in response to the selection of the at least one of the one or more points of interest and selection of the at least one of the one or more second users, communicating, to one or more second computing devices associated with the at least one of the one or more second users, data indicative of the at least one of the one or more points of interest can be modify/implemented by combining the providing for display, at the first computing device, a selectable list comprising one or more second users; receiving, from the first computing device, user input indicative of a selection of at least one of the one or more second users; and in response to the selection of the at least one of the one or more points of interest and selection of the at least one of the one or more second users, communicating, to one or more second computing devices associated with the at least one of the one or more second users, data indicative of the at least one of the one or more points of interest with the device. This process is implemented as a Plippo into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Karagouz.  As disclosed in Plippo, the motivation for the combination would be to use the displaying the point of interest that will help the user to locate the POI more accurately becoming the method/device more efficient and reliable for a better and accurate information transmission. 
For claim 36, Karaoguz teaches the computing system, further comprising: receiving a request for location information from at least one of the one or more second computing devices (paragraph [0049]-[0050]). 
For claim 37, Karaoguz teaches the computing system, further comprising: generating a user interface comprising the interactive map and the representation of the current geographic location of the first user within the interactive map(paragraph [0083], lines 1-17) and (paragraph [0105], lines 1-8); and providing for display, at the first computing device, the user interface(paragraph [0107], lines 1-10).
For claim 39, Karaoguz teaches the computing system, wherein the interactive map comprises a representation of a current geographic location associated with at least one of the one or more second users (paragraph [0112], lines1-10).  
For claim 40, Karaoguz teaches the computing system, further comprising: Page 5 of 7 hosting a social network, wherein the first user associated with the first computing device and each of the one or more second users associated with at least one of the one or more second computing devices are subscribed to the social network (paragraph [0047], lines 1-11).  
For claim 41, Karaoguz teaches the computing system, wherein obtaining the current geographic location associated with the first user of the first computing device comprises: obtaining, from the first computing device, global positioning system data (paragraph [0035], lines 1-14); and determining the current geographic location associated with the first user based, at least in part, on the global positioning system data (paragraph [0155], lines 1-5). 
For claim 42, Karaoguz teaches one or more non-transitory computer-readable media comprising instructions that when executed by one or more processors of a computing system cause the computing system to perform operations comprising: 
obtaining a current geographic location associated with a first user of a first computing device (step 130 Fig. 1) (paragraph [0022], lines 1-5); 
(step 200 Fig. 2)(paragraph [0024], lines 5-9); 
receiving, from the first computing device, user input indicative of a selection of at least one of the one or more points of interest(paragraphs [0049]-[0050], lines 5-9).  Karagouz disclose all the subject matter of the claimed invention with the exemption of the automatically performing a search to retrieve supplemental details about the current geographic location; providing for display, at the first computing device, an interactive map comprising a representation of the current geographic location of the first user  and supplemental details about the current geographic location; the providing for display, at the first computing device, a selectable list comprising one or more second users ; receiving, from the first computing device, user input indicative of a selection of at least one of the one or more second users; and in response to the selection of the at least one of the one or more points of interest and selection of the at least one of the one or more second users, communicating, to one or more second computing devices associated with the at least one of the one or more second users, data indicative of the at least one of the one or more points of interest as recited in claim 42.
Lee from the same or analogous art teaches the automatically performing a search to retrieve supplemental details about the current geographic location (fig. 6B) (paragraph [0066], lines;
providing for display, at the first computing device, an interactive map comprising a representation of the current geographic location of the first user (paragraph [0009], lines 1-4) and (paragraph [0041], lines 1-7) and supplemental details about the current geographic location (paragraph [0041], lines 7-17). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the automatically performing a search to retrieve supplemental details about the current geographic location; providing for display, at the first computing device, an interactive map comprising a representation of the current geographic location of the first user  and supplemental details about the current geographic location as taught by Lee into the digital data transmitting and receiving apparatus for a emergencies in a data digital communication device of Karagouz.   
The automatically performing a search to retrieve supplemental details about the current geographic location; providing for display, at the first computing device, an interactive map comprising a representation of the current geographic location of the first user  and supplemental  and supplemental details about the current geographic location  with the device. This process is implemented as a hardware solution or as firmware solutions of Lee into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Karagouz. As disclosed in Lee, the motivation for the combination would be to use the automatic search perform including the supplemental data details about the POI  becoming the method/device more efficient and reliable  for a better and accurate supplemental information.  However, Karagouz disclose all the subject matter of the claimed invention with the exemption of the providing for display, at the first computing device, a selectable list comprising one or more second users ; receiving, from the first computing device, user input indicative of a selection of at least one of the one or more second users; and in response to the selection of the at least one of the one or more points of interest and selection of the at least one of the one or more second users, communicating, to one or more second computing devices associated with the at least one of the one or more second users, data indicative of the at least one of the one or more points of interest as recited in claim 42.
Plippo from the same or analogous art teaches the providing for display, at the first computing device, a selectable list comprising one or more second users (Paragraph [0004], lines 1-4); receiving, from the first computing device, user input indicative of a selection of at least one of the one or more second users(Paragraph [0004], lines 4-6); and in response to the selection of the at least one of the one or more points of interest(Paragraph [0035], lines 14-22) and selection of the at least one of the one or more second users, communicating, to one or more second computing devices associated with the at least one of the one or more second users, data indicative of the at least one of the one or more points of interest (Paragraph [0032], lines 1-9) and (Paragraph [0037], lines 1-11). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of the invention to use the providing for display, at the first computing device, a selectable list comprising one or more second users; receiving, from the first computing device, user input indicative of a selection of at least one of the one or more second users; and in response to the selection of the at least one of the one or more points of interest and selection of the at least one of the one or more second users, communicating, to one or more second computing devices associated with the at least one of the one or more second users, data indicative of the at  Plippo into the digital data transmitting and receiving apparatus for a emergencies in a data digital communication device of Karagouz.   
The providing for display, at the first computing device, a selectable list comprising one or more second users; receiving, from the first computing device, user input indicative of a selection of at least one of the one or more second users; and in response to the selection of the at least one of the one or more points of interest and selection of the at least one of the one or more second users, communicating, to one or more second computing devices associated with the at least one of the one or more second users, data indicative of the at least one of the one or more points of interest can be modify/implemented by combining the providing for display, at the first computing device, a selectable list comprising one or more second users; receiving, from the first computing device, user input indicative of a selection of at least one of the one or more second users; and in response to the selection of the at least one of the one or more points of interest and selection of the at least one of the one or more second users, communicating, to one or more second computing devices associated with the at least one of the one or more second users, data indicative of the at least one of the one or more points of interest with the device. This process is implemented as a hardware solution or as firmware solutions of Plippo into the digital data transmitting and receiving apparatus for an emergencies in a data digital communication device of Karagouz.  As disclosed in Plippo, the motivation for the combination would be to use the displaying the point of interest that will help the user to locate the POI more accurately becoming the method/device more efficient and reliable for a better and accurate information transmission. 
For claim 43, Karaoguz teaches one or more non-transitory computer-readable media, wherein the first computing device comprises a global positioning system (paragraph [0035], lines 1-14). 
For claim 44, Karaoguz teaches one or more non-transitory computer-readable media,  wherein the current geographic location of the first user comprises global positioning sensor data received from the global positioning system of the first computing device (paragraph [0155], lines 1-5).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 25 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 25of the US Patent No. (US 10.484.821 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 25, the claim 25 of the US Patent No. (US 10.484.821 B2) discloses: 
Current Application
25. A computer-implemented method for sharing location information, the method comprising: obtaining a current geographic location associated with a first user of a first computing device; providing for display, at the first computing device, an interactive map comprising a representation of the current geographic location of the first user; providing for display, at the first computing device, a selectable list comprising one or more points of interest proximate to the current geographic location of the first user; receiving, from the first computing device, user input indicative of a selection of at least one of the one or more points of interest; and communicating, to one or more second computing devices, data indicative of the at least one point of interest.

(US 10.484.821 B2)

25. (Currently Amended) A computer-implemented method comprising: communicating, to a first computing device, a request of a second computing device for a current geographic location of the first computing device, wherein communicating the request comprises communicating the request in response to data indicating a user of the second computing device has requested that a user of the first computing device check in via a social network comprising the user of the second computing device and the user of the first computing device; receiving, from the first computing device, data indicating the current geographic location of the first computing device; generating, based on the data and for display by the second computing device, an interactive map comprising: a 

25of the patent made claim 25 a broader version or same version of claim 25. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963), claim 25is not patentably distinct from claim 25.  
   Claim 25 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 25of the US Patent No. (US 9.872.143 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 25, the claim 25 of the US Patent No. (US 9.872.143 B2) discloses: 
Current Application
25. A computer-implemented method for sharing location information, the method comprising: obtaining a current geographic location associated with a first user of a first computing device; providing for display, at the first computing device, an interactive map comprising a representation of the current geographic location of the first user; providing for display, at the first computing device, a selectable list comprising one or more points of interest proximate to the current geographic location of the first user; receiving, from the first computing device, user input indicative of a selection of at least one of the one or more points of interest; and communicating, to one 

(US 9.872.143 B2)

25 A computer-implemented method for sharing location information for display on an interactive map, the method comprising: providing for display at a first computing device associated with a first subscribed user of a social network, a selectable group of one or more second subscribed users of the social network, the first subscribed user being different than the one or more second subscribed users; receiving at the first computing device, a selection corresponding to one of the one or more second subscribed users: transmitting one or more signals between the first computing device and a second computing device associated with the geographic location: transmitting a request from the first computing device to the second computing device requesting a current geographic location associated with the selected second subscribed user, wherein the request is configured to present the selected second subscribed user with a list of points of interest proximate to the current geographic location associated with the selected second subscribed user: receiving at the first computing device information corresponding to the selected second subscribed user's current geographic location, wherein the information corresponding to the selected second subscribed user's current geographic location comprises a selection by the selected second subscribed user of a point of interest from the list of points of interest proximate to the current geographic location associated with the selected second subscribed user; and providing for display at the first computing device an interactive map including a representation of the first subscribed user at the particular geographic location associated with the first subscribed user and a representation of the selected second subscribed user at the current geographic location of the selected second subscribed user.

25 of the patent made claim 25 a broader version or same version of claim 25. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963), claim 25is not patentably distinct from claim 25.  
   Claim 25 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1of the US Patent No. (US 9,325,797 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 25, the claim 1 of the US Patent No. (US 9,325,797 B2) discloses: 

Current Application


(US 9,325,797 B2)



1of the patent made claim 25 a broader version or same version of claim 1. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963), claim 25is not patentably distinct from claim 1.  
     Conclusion
              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642